In an action to recover damages for personal injuries, the plaintiff appeals from so much of an order of the Supreme Court, Suffolk County (Costello, J), dated May 16, 2006, as granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, and *807the defendants’ motion for summary judgment dismissing the complaint is denied.
The defendants failed to submit evidence sufficient to establish their prima facie entitlement to judgment as a matter of law (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851 [1985]). Since the defendants failed to establish their prima facie entitlement to judgment as a matter of law, we need not address the sufficiency of the plaintiffs opposition papers (see generally Coscia v 938 Trading Corp., 283 AD2d 538 [2001]). Spolzino, J.P., Fisher, Covello and McCarthy, JJ., concur.